          Case 2:20-cv-00107-SMJ   ECF No. 90   filed 09/13/21   PageID.703 Page 1 of 2




1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


2                                                                    Sep 13, 2021
                                                                         SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     JEREMIAH LINZ, individually and            No.    2:20-cv-00107-SMJ
5    on behalf of all others similarly
     situated and AARON KAMINSKY,
6    individually and on behalf of all others   ORDER DISMISSING OPT-IN
     similarly situated,                        PLAINTIFF JESSE COULT’S
7                                               CLAIMS
                               Plaintiffs,
8
                   v.
9
     CORE VALUES ROADSIDE
10   SERVICE, LLC and MARK
     HYNDMAN,
11
                               Defendants.
12

13           On September 10, 2021, the parties’ filed a stipulated dismissal of Opt-In

14   Plaintiff Jesse Coult, ECF No. 89. Consistent with the parties’ agreement and

15   Federal Rule of Civil Procedure 41(a), IT IS HEREBY ORDERED:

16           1.    The parties’ Stipulated Motion for Dismissal of Jesse Coult Without

17                 Prejudice, ECF No. 89, is GRANTED.

18   //

19   //

20   //




     ORDER DISMISSING OPT-IN PLAINTIFF JESSE COULT – 1
       Case 2:20-cv-00107-SMJ      ECF No. 90   filed 09/13/21   PageID.704 Page 2 of 2




1          2.     All claims involving Opt-In Plaintiff Jesse Coult are DISMISSED

2                 WITHOUT PREJUDICE, with all parties to bear their own costs and

3                 attorney fees.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this day of 13th September 2021.

7
                               _________________________
8                              SALVADOR MENDOZA, JR.
                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING OPT-IN PLAINTIFF JESSE COULT – 2
